Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon a plea of guilty of unautho*956rized use of a vehicle in the second degree. The record establishes that defendant knowingly, intelligently and voluntarily waived his right to appeal (see, People v Callahan, 80 NY2d 273, 283). The contention that the sentence is unduly harsh and severe does not survive that waiver (see, People v Allen, 82 NY2d 761). Nor does the contention that Supreme Court erred in failing to conduct a hearing on the amount of restitution because the legality of the sentence is not implicated in this case (see, People v Callahan, supra, at 281). Because defendant agreed to the amount of restitution, no hearing was required (see, People v Kelly, 238 AD2d 938). (Appeal from Judgment of Supreme Court, Erie County, Tills, J.—Unauthorized Use Vehicle, 2nd Degree.) Present—Pine, J. P., Lawton, Wisner, Callahan and Doerr, JJ.